F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  MAY 15 2003
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 DAMEAN ORTAGO TILLIS,

           Petitioner-Appellant,
 v.                                                            No. 02-6389
 RON WARD, Director,                                    (D.C. No. 02-CV-968-HE)
                                                            (W.D. Oklahoma)
           Respondent-Appellee.


                                         ORDER*


Before KELLY, BRISCOE and LUCERO, Circuit Judges.


       Petitioner Damean Ortego Tillis, an Oklahoma state prisoner appearing pro se,

seeks a certificate of appealability (COA) to appeal the district court’s dismissal of his 28

U.S.C. § 2254 habeas petition. We exercise jurisdiction pursuant to 28 U.S.C. § 1291,

deny his request for a COA, and dismiss the appeal.

       Issuance of a COA is jurisdictional. Miller-El v. Cockrell, 123 S. Ct. 1029, 1039

(2003). A COA can issue only “if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s



       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel.
resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El, 123 S. Ct. at 1034.

After careful review of the record, we conclude the requirements for issuance of a COA

have not been met.

       Tillis was convicted by a jury of feloniously carrying a firearm, in violation of

Okla. Stat. tit. 21, § 1283, after a previous conviction of a felony, and was sentenced to a

term of twenty years. His conviction and sentence were affirmed on appeal and his

request for post-conviction relief in state court was denied. The Oklahoma Court of

Criminal Appeals affirmed the denial of relief. In his § 2254 habeas petition, Tillis

asserted (1) the same prior felony conviction was used to prove an element of the firearm

charge and to enhance his sentence, and (2) he received ineffective assistance of trial and

appellate counsel. The district court adopted the magistrate judge’s report and

recommendation and dismissed the action. The district court stated that it agreed “with

the magistrate judge that different convictions were used to prove the petitioner’s guilt

and to enhance his sentence. The petitioner was not, therefore, prejudiced by his

attorneys’ failure at sentencing and on appeal to make the ‘same conviction’ argument.”

ROA at 15.

       On appeal, Tillis has abandoned the two issues he asserted in his federal habeas

petition and now asserts the issue he raised in his petition for post-conviction relief in

state court – the state district court’s failure to provide him with a second preliminary


                                              2
hearing after the prosecution filed its supplemental information prohibited the court from

sentencing him based upon facts alleged in the supplemental information. Because this

issue was not presented to the district court, it is not properly before us on appeal.

See United States v. Duncan, 242 F.3d 940, 950 (10th Cir.), cert. denied, 534 U.S. 858

(2001).

       We DENY the request for a COA and DISMISS the appeal. Tillis’ motion to

proceed in forma pauperis on appeal is DENIED.

                                           Entered for the Court

                                           Mary Beck Briscoe
                                           Circuit Judge




                                              3